             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                        4:18-CR-3168
    vs.
                                                    ORDER
TERRELL WILLIAMS,
               Defendant.


    IT IS ORDERED that:

    1.    The Government’s unopposed Motion to Continue (filing 37) is
          granted.

    2.    Defendant Terrell Williams’ sentencing is continued to June 5,
          2019, at 10:00 a.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Robert V. Denney United
          States Courthouse and Federal Building, 100 Centennial Mall
          North, Lincoln, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 7th day of May, 2019.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
